
	
		II
		109th CONGRESS
		2d Session
		S. 2630
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2006
			Mr. Nelson of Florida
			 (for himself and Ms. Snowe) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Communications Act of 1934 to prohibit
		  manipulation of caller identification information.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Caller ID Act of
			 2006.
		2.Prohibition
			 regarding manipulation of caller identification informationSection 227 of the Communications Act of
			 1934 (47 U.S.C. 227) is amended—
			(1)by redesignating
			 subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively;
			 and
			(2)by inserting after
			 subsection (d) the following new subsection:
				
					(e)Prohibition on
				provision of inaccurate caller identification information
						(1)In
				generalIt shall be unlawful for any person within the United
				States, in connection with any telecommunications service or IP-enabled voice
				service, to cause any caller identification service to transmit misleading or
				inaccurate caller identification information, unless such transmission is
				exempted pursuant to paragraph (3)(B).
						(2)Protection for
				blocking caller identification informationNothing in this
				subsection may be construed to prevent or restrict any person from blocking the
				capability of any caller identification service to transmit caller
				identification information.
						(3)Regulations
							(A)In
				generalNot later than 6 months after the enactment of this
				subsection, the Commission shall prescribe regulations to implement this
				subsection.
							(B)Content of
				regulations
								(i)In
				generalThe regulations
				required under subparagraph (A) shall include such exemptions from the
				prohibition under paragraph (1) as the Commission determines
				appropriate.
								(ii)Specific
				exemption for law enforcement agencies or court ordersThe regulations required under subparagraph
				(A) shall exempt from the prohibition under paragraph (1) transmissions in
				connection with—
									(I)any authorized activity of a law
				enforcement agency; or
									(II)a court order that specifically authorizes
				the use of caller identification manipulation.
									(4)ReportNot later than 6 months after the enactment
				of this subsection, the Commission shall report to Congress whether additional
				legislation is necessary to prohibit the provision of inaccurate caller
				identification information in technologies that are successor or replacement
				technologies to telecommunications service or IP-enabled voice service.
						(5)Penalties
							(A)Civil
				forfeiture
								(i)In
				generalAny person that is determined by the Commission, in
				accordance with paragraphs (3) and (4) of section 503(b), to have violated this
				subsection shall be liable to the United States for a forfeiture penalty. A
				forfeiture penalty under this paragraph shall be in addition to any other
				penalty provided for by this Act. The amount of the forfeiture penalty
				determined under this paragraph shall not exceed $10,000 for each violation, or
				3 times that amount for each day of a continuing violation, except that the
				amount assessed for any continuing violation shall not exceed a total of
				$1,000,000 for any single act or failure to act.
								(ii)RecoveryAny
				forfeiture penalty determined under clause (i) shall be recoverable pursuant to
				section 504(a).
								(iii)ProcedureNo
				forfeiture liability shall be determined under clause (i) against any person
				unless such person receives the notice required by section 503(b)(3) or section
				503(b)(4).
								(iv)2-year statute
				of limitationsNo forfeiture penalty shall be determined or
				imposed against any person under clause (i) if the violation charged occurred
				more than 2 years prior to the date of issuance of the required notice or
				notice or apparent liability.
								(B)Criminal
				fineAny person who willfully and knowingly violates this
				subsection shall upon conviction thereof be fined not more than $10,000 for
				each violation, or 3 times that amount for each day of a continuing violation,
				in lieu of the fine provided by section 501 for such a violation. This
				subparagraph does not supersede the provisions of section 501 relating to
				imprisonment or the imposition of a penalty of both fine and
				imprisonment.
							(6)Enforcement by
				States
							(A)In
				generalThe chief legal officer of a State, or any other State
				officer authorized by law to bring actions on behalf of the residents of a
				State, may bring a civil action, as parens patriae, on behalf of the residents
				of that State in an appropriate district court of the United States to enforce
				this subsection or to impose the civil penalties for violation of this
				subsection, whenever the chief legal officer or other State officer has reason
				to believe that the interests of the residents of the State have been or are
				being threatened or adversely affected by a violation of this subsection or a
				regulation under this subsection.
							(B)NoticeThe
				chief legal officer or other State officer shall serve written notice on the
				Commission of any civil action under subparagraph (A) prior to initiating such
				civil action. The notice shall include a copy of the complaint to be filed to
				initiate such civil action, except that if it is not feasible for the State to
				provide such prior notice, the State shall provide such notice immediately upon
				instituting such civil action.
							(C)Authority to
				interveneUpon receiving the notice required by subparagraph (B),
				the Commission may intervene in such civil action and upon intervening—
								(i)be heard on all
				matters arising in such civil action; and
								(ii)file petitions
				for appeal of a decision in such civil action.
								(D)ConstructionFor
				purposes of bringing any civil action under subparagraph (A), nothing in this
				paragraph shall prevent the chief legal officer or other State officer from
				exercising the powers conferred on that officer by the laws of such State to
				conduct investigations or to administer oaths or affirmations or to compel the
				attendance of witnesses or the production of documentary and other
				evidence.
							(E)Venue; Service
				or process
								(i)VenueAn
				action brought under subparagraph (A) shall be brought in a district court of
				the United States that meets applicable requirements relating to venue under
				section 1391 of title 28, United States Code.
								(ii)Service of
				processIn an action brought under subparagraph (A)—
									(I)process may be
				served without regard to the territorial limits of the district or of the State
				in which the action is instituted; and
									(II)a person who
				participated in an alleged violation that is being litigated in the civil
				action may be joined in the civil action without regard to the residence of the
				person.
									(F)Limitation on
				State action while Federal action is pendingIf the Commission
				has instituted an enforcement action or proceeding for violation of this
				subsection, the chief legal officer or other State officer of the State in
				which the violation occurred may not bring an action under this section during
				the pendency of the proceeding against any person with respect to whom the
				Commission has instituted the proceeding.
							(7)DefinitionsFor
				purposes of this subsection:
							(A)Caller
				identification informationThe term caller identification
				information means information provided by a caller identification
				service regarding the telephone number of, or other information regarding the
				origination of, a call made using a telecommunications service or IP-enabled
				voice service.
							(B)Caller
				identification serviceThe term caller identification
				service means any service or device designed to provide the user of the
				service or device with the telephone number of, or other information regarding
				the origination of, a call made using a telecommunications service or
				IP-enabled voice service. Such term includes automatic number identification
				services.
							(C)IP-enabled voice
				serviceThe term
				IP-enabled voice service means the provision of real-time 2-way
				voice communications offered to the public, or such classes of users as to be
				effectively available to the public, transmitted through customer premises
				equipment using TCP/IP protocol, or a successor protocol, for a fee (whether
				part of a bundle of services or separately) with interconnection capability
				such that the service can originate traffic to, or terminate traffic from, the
				public switched telephone network.
							(8)LimitationNotwithstanding
				any other provision of this section, subsection (f) shall not apply to this
				subsection or to the regulations under this
				subsection.
						
			
